In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-021 CR

____________________


RANDY WISCHNEWSKI, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 05-11-10008-CR




MEMORANDUM OPINION 
 Randy Wischnewski was convicted of robbery and sentenced to seven years of
confinement in the Texas Department of Criminal Justice.  Wischnewski filed a notice of
appeal on January 4, 2007.  The trial court entered a certification of the defendant's right to
appeal in which the court certified that this is a plea-bargain case and the defendant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been
provided to the Court of Appeals by the district clerk.
	On January 12, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record had not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice	

Opinion Delivered March 7, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.